        Case 1:09-cr-00213-DC Document 211 Filed 02/05/20 Page 1 of 2



Brandon Sample
Brandon Sample PLC
P.O. BOX 250
Rutland, VT 05702
Tel: 802-444-4357
E-mail: brandon@brandonsample.com
https://compassionaterelease.com
Vt Bar # 5573

Attorney for Bernard L. Madoff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
                                   :
UNITES STATES OF AMERICA,
                                   :
               Plaintiff,                             NOTICE OF APPEARANCE
                                   :

             -   v -                           :

                                               :

BERNARD L. MADOFF,                             :     No.: 1:09-cr-00213-DC-1

                   Defendant.                  :

                                   :
---------------------------------- x

      The Clerk will please enter the appearance of Mr. Brandon Sample as counsel

of record for Bernard L. Madoff.

                                         Respectfully submitted,

                                   By:   /s/Brandon Sample
                                         Brandon Sample




Bernard L. Madoff – Notice of Appearance                                Page 1 of 2
        Case 1:09-cr-00213-DC Document 211 Filed 02/05/20 Page 2 of 2



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served this 5th day

of February, 2020, via CM/ECF on all counsel of record.



                                              /s/Brandon Sample
                                              Brandon Sample




Bernard L. Madoff – Notice of Appearance                                 Page 2 of 2
